DETAILED ACTION
Claims 1, 8, 11, and 18 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to paragraph [0146] are fully considered and are satisfactory to overcome the objections directed to the drawings in the previous Office Action.
Amendments to claims 8 and 18 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claims 8 and 18 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112 (b) directed to claims 8 and 18 in the previous Office Action.

Specification
The use of the terms DELL (paragraph [0036]), MICROSOFT (paragraph [0036]), AMAZON (paragraphs [0036], [00116]), GOOGLE (paragraph [0036]), and JAVASCRIPT (paragraph [0060]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. (US 10,713,080 B1; hereinafter Brooker) in view of Eicher et al. (US 10,521,730 B1; hereinafter Eicher).

With respect to claim 1, Brooker teaches: A method, comprising:
identifying a first event that has been at least partly performed (see e.g. Brooker, column 2, lines 43-44: “trigger execution of a task based on a variety of potential events”), wherein the first event comprises an element of a sequence of events (see e.g. Brooker, column 2, lines 44-49: “a variety of potential events, such as detecting new data at a network-based storage system, transmission of an application programming interface ("API") call to the on-demand code execution system, or transmission of a specially formatted hypertext transport protocol ("HTTP") packet to the on-demand code execution system”), and the first event comprises performance of a first computing function (see e.g. Brooker, column 2, line 37: “implement specific functionality corresponding to that task”); 
predicting a second event expected to occur next in the sequence after completion of the first event (see e.g. Brooker, column 3, lines 30-32: “utilize historical information regarding executions of tasks to predict, for a given task, when a next request to execute that task will occur”), and the second event comprises performance of a second computing function (see e.g. Brooker, column 2, line 37: “implement specific functionality corresponding to that task”) 
predicting a start time of the second event (see e.g. Brooker, column 4, lines 23-30: “a predicted next request to execute a task may be based on historical information regarding the task. Illustratively, if requests to execute a task have historically (e.g., over a past period of time, such as a day, week, month, year, etc.) occurred at a set frequency of once per minute, the on-demand code execution system may expect that a next request to execute the task will occur one minute after a prior request”); 
based on information about the second event (see e.g. Brooker, column 7, lines 19-20: “specifies one or more computing constraints for executing the program code”), identifying a particular container (see e.g. Brooker, column 7, lines 21-23: “select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request”; and column 2, lines 61-63: “a number of execution environments, such as virtual machine instances, software containers, or the like”) that is capable of implementing the second computing function associated with the second event (see e.g. Brooker, column 2, lines 61-64: “execution environments, such as virtual machine instances, software containers, or the like, in which code of a task may be provisioned and executed”; and column 7, lines 21-22: “a virtual machine instance for executing the program code”); 
predicting a start time for start-up of the container (see e.g. Brooker, column 3, lines 31-35: “predict, for a given task, when a next request to execute that task will occur. The on-demand code execution system may then place an execution environment for the task into a memory state based on that predicted next execution request”); 
starting up the container (see e.g. Brooker, column 3, lines 33-35: “place an execution environment for the task into a memory state based on that predicted next execution request”; and column 3, lines 3-4: “initializing the environment (e.g., by launching a virtual machine instance”); and 
completing start-up of the container prior to receipt of a request for the second computing function to be performed by the container (see e.g. Brooker, column 16, lines 34-37: “time a transition of the VM 150 from the secondary memory 144 to the active pool 140A such that the transition completes at or just prior to an expected time of the request”), wherein the container is running and ready to perform the second computing function immediately after start-up has been completed (see e.g. Brooker, column 15, lines 17-21: virtual machine instances 150 executing on one or more physical host computing devices that are initialized to execute a given task (e.g., by having the code of the task and any dependency data objects loaded into the instance)”).
Even though Brooker discloses the first task and the second tasks implementing similar functions (see e.g. Brooker, column 4, lines 50-62), Brooker does not explicitly disclose these functions being different.
However, Eicher teaches: 
that is different from the first computing function (see e.g. Eicher, column 15, line 11: “having different sequences of operations”); 
Brooker and Eicher are analogous art because they are in the same field of endeavor: predictive resource allocation for virtualized environments for processing tasks/operations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Brooker with the teachings of Eicher. The motivation/suggestion would be to accommodate potentially different functions of the similar tasks for the predictive resource allocation purposes; thus, improving the robustness of the overall system.

With respect to claim 2, Brooker as modified teaches: The method as recited in claim 1, wherein the request for the function to be performed by the container is received from an application (see e.g. Brooker, column 2, lines 43-46: “users to trigger execution of a task based on a variety of potential events, such as… transmission of an application programming interface ("API") call”; and from column 11, line 67 to claim 12, line 3: “user code may be executed to achieve a specific function, for example, in connection with a particular web application or mobile application”).

With respect to claim 3, Brooker as modified teaches: The method as recited in claim 1, wherein prediction of the second event is based on information received from an event generator (see e.g. Brooker, column 4, lines 31-33: “an external system, such as a web service, has been configured to call to the on-demand code execution system for execution of a task at the set frequency”), and the information comprises information about the first computing function and one or more parameters relating the first computing function to the second computing function (see e.g. Brooker, column 4, lines 23-33: “a predicted next request to execute a task may be based on historical information regarding the task. Illustratively, if requests to execute a task have historically (e.g., over a past period of time, such as a day, week, month, year, etc.) occurred at a set frequency of once per minute, the on-demand code execution system may expect that a next request to execute the task will occur one minute after a prior request. This illustrative example may occur when an external system, such as a web service, has been configured to call to the on-demand code execution system for execution of a task at the set frequency”).

With respect to claim 4, Brooker as modified teaches: The method as recited in claim 1, wherein the particular container is identified based on a policy (see e.g. Brooker, column 12, lines 64-65: “resource-level constraints (e.g., how much memory is to be allocated for executing a particular user code)”; and column 13, lines 4-16: “other constraints such as permission data that indicates what kind of permissions or authorities that the call invokes to execute the task. Such permission data may be used by the on-demand code execution system 110 to access private resources (e.g., on a private network). In some embodiments, individual code objects may also be associated with permissions or authorizations. For example, a third party may submit a code object and designate the object as readable by only a subset of users. The on-demand code execution system 110 may include functionality to enforce these permissions or authorizations with respect to code objects”).

With respect to claim 5, Brooker as modified teaches: The method as recited in claim 1, wherein predicting the second event expected to occur comprises determining a probability that the second event will occur (see e.g. Brooker, column 20, lines 21-31: “a statistical analysis of the call history information may indicate that there is a 99% chance according to the historical distribution of calls that a next call occurs no earlier than 10 seconds from the current point in time, a 90% chance that the next call occurs no earlier than 30 seconds from the current point in time, a 50% chance that the next call occurs no earlier than 60 seconds from the current point in time, etc. As such, the worker manager 140 may be configured to utilize such a probability threshold to establish an expected timing of a next call”).

With respect to claim 6, Brooker as modified teaches: The method as recited in claim 1, wherein the second event is predicted by a Machine Learning (ML) process using historical information about one or more other events in the sequence that have already occurred (see e.g. Brooker, column 17, lines 24-27: “To facilitate determination of the next expected utilization, the system 110 further includes a call history data store 164, which stores information regarding a history of calls to the system 110 of tasks”; and column 17, lines 31-35: “The state management unit 142 may utilize the call history of a task to predict a next execution of that task or similar tasks. In some instances, the state management unit 142 may generate statistical information regarding the call history of a task”).

With respect to claim 8, Brooker as modified teaches: The method as recited in claim 1, wherein the method is performed in a serverless platform (see e.g. Brooker, column 2, lines 22-24: “An on-demand code execution system may also be known as a "serverless" execution system”).

With respect to claim 9, Brooker as modified teaches: The method as recited in claim 1, wherein a time gap between the first event and the second event is predicted using historical information about one or more events in the sequence that have already occurred (see e.g. Brooker, column 4, lines 23-30: “a predicted next request to execute a task may be based on historical information regarding the task. Illustratively, if requests to execute a task have historically (e.g., over a past period of time, such as a day, week, month, year, etc.) occurred at a set frequency of once per minute, the on-demand code execution system may expect that a next request to execute the task will occur one minute after a prior request”).

With respect to claim 10, Brooker as modified teaches: The method as recited in claim 1, wherein a plurality of parameters (see e.g. Brooker, column 4, line 24: “historical information”; column 13, line 39: “execution queue”; and column 7, lines 41-45: “number of virtual machine instances in a pool… number of tasks”) are used to predict the start time for the container (see e.g. Brooker, column 4, lines 23-25: “a predicted next request to execute a task may be based on historical information regarding the task”; column 13, lines 38-40: “To manage requests for code execution, the frontend 120 can include an execution queue (not shown in FIG. 1), which can maintain a record of requested task executions”; and column 7, lines 44-45: “on-demand code execution system may generate execution environments for a large number of tasks”), and the plurality of parameters comprise a start-up time for the second function (see e.g. Brooker, column 4, lines 27-30: “a set frequency of once per minute, the on-demand code execution system may expect that a next request to execute the task will occur one minute after a prior request”), an event queue (see e.g. Brooker, column 13, lines 38-40: “To manage requests for code execution, the frontend 120 can include an execution queue (not shown in FIG. 1), which can maintain a record of requested task executions”), and a function pool size (see e.g. Brooker, column 7, lines 41-48: “number of virtual machine instances in a pool on the on-demand code execution system is similarly limited. Thus, in accordance with the embodiments of the present disclosure, the on-demand code execution system may generate execution environments for a large number of tasks (e.g., more environments than could be maintained as executing on the on-demand code execution system at a given point in time)”).

With respect to claims 11-16 and 18-20: Claims 11-16 and 18-20 are directed to a non-transitory storage medium having stored therein instructions that are executable by one or more processors to perform operations corresponding to the method disclosed in claims 1-6 and 8-10, respectively; please see the rejections directed to claims 1-6 and 8-10 above which also cover the limitations recited in claims 11-16 and 18-20. Note that, Brooker also discloses a computer-readable medium storing software codes (see e.g. Brooker, column 25, lines 52-58) to implement the method disclosed in claim 1-6 and 8-10.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker in view of Eicher as applied to claims 1 and 10 above, and further in view of Gardner et al. (US 2021/0064388 A1; hereinafter Gardner).

With respect to claim 7, Brooker as modified teaches: The method as recited in claim 1, wherein the start time of the second event is predicted (see e.g. Brooker, column 17, lines 31-35: “The state management unit 142 may utilize the call history of a task to predict a next execution of that task or similar tasks. In some instances, the state management unit 142 may generate statistical information regarding the call history of a task”)
Brooker does not but Gardner teaches:
using a neural net predictor (see e.g. Gardner, paragraph 37: “use the predictions to determine a schedule for starting or stopping environments”; and paragraph 38: “store the activity data of the server environment 106, the characteristics of the machine learning model 124 (e.g., such as the weight values of a neural network), and the output prediction by the machine learning model 124 in the database for further operations”).
Brooker and Gardner are analogous art because they are in the same field of endeavor: predictively starting/stopping execution environments. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Brooker with the teachings of Gardner. The motivation/suggestion would be to improve the efficiency of the state management unit by improving how the statistical information is analyzed (see e.g. Gardner, paragraph 56).

With respect to claim 17: Claim 17 is directed to a non-transitory storage medium having stored therein instructions that are executable by one or more processors to perform operations corresponding to the method disclosed in claim 7; please see the rejection directed to claim 7 above which also covers the limitations recited in claim 17.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. In detail:

(1)	With respect to Applicant’s arguments concerning the objections directed to the specification regarding the proper use of the use of trademarks (Remarks, pages 8-9), note that:
	“If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization. See subsection II, below. If a mark or trade name has a fixed and definite meaning, it constitutes sufficient identification unless some specific characteristic of the product, service, or organization is involved in the invention such that further description is necessary to comply with the requirements of 35 U.S.C. 112. In that event, as also in those cases where the mark or trade name has no fixed and definite meaning, identification by scientific or other explanatory language is necessary. See, e.g., United States Gypsum Co. v. National Gypsum Co., 74 F3d 1209, ____ n.6, 37 USPQ2d 1388, 1392 n. 6 (Fed. Cir. 1996); In re Gebauer-Fuelnegg, 121 F.2d 505, 50 USPQ 125 (CCPA 1941)” (see MPEP §608.01(v) I. Permissible Use in Patent Applications).
	Therefore, “[m]arks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form)” (see MPEP §608.01(v) II. Proprietary Nature of Marks User in Commerce). Consequently, the corresponding objections are maintained.
For more details, please see MPEP §608.01(v) and the Specification section above.

(2)	Regarding Applicant’s arguments with respect to the limitations “starting up the container” and “the container is running and ready to perform the second computing function” recited in claim 1 (see Remarks, pages 10-11), the Examiner notes that Brooker specifically discloses execution environments being “software containers” and virtual machines providing “containers” (see e.g. Brooker, column 2, lines 61-64: “execution environments, such as virtual machine instances, software containers, or the like, in which code of a task may be provisioned and executed”; column 7, lines 25-29: “program codes can be executed in isolated containers that are created on the virtual machine instances, or may be executed within a virtual machine instance isolated from other virtual machine instances acting as environments for other tasks”; and column 8, lines 34-39: “tasks or other processes may be executed within a software “container,” which provides a runtime environment without itself providing virtualization of hardware. Containers may be implemented within virtual machines to provide additional security, or may be run outside of a virtual machine instance”).
	Further note that, Brooker discloses initializing the execution environments and running such environments for handling tasks (see e.g. Brooker, column 3, lines 33-35: “place an execution environment for the task into a memory state based on that predicted next execution request”; column 3, lines 3-4: “initializing the environment (e.g., by launching a virtual machine instance”; and  column 15, lines 17-21: “virtual machine instances 150 executing on one or more physical host computing devices that are initialized to execute a given task (e.g., by having the code of the task and any dependency data objects loaded into the instance)”)
	Therefore, Brooker teaches the limitation “starting up the container” and “the container is running and ready to perform the second computing function” as recited in claim 1 and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

Applicant’s arguments with respect to the limitation “that is different from the first computing function” recited in claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194